Dismissed and Opinion filed October 31, 2002








Dismissed and Opinion filed October 31, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00832-CV
____________
 
JOHNNY ALAN NECESSARY, Appellant
 
V.
 
TEXAS TECHNICAL MEDICAL BRANCH, UNIVERSITY OF TEXAS
MEDICAL BRANCH, TEXAS DEPARTMENT OF CRIMINAL 
JUSTICE C
INSTITUTIONAL DIVISION, and STATE OF TEXAS, Appellees
 

 
On
Appeal from the 278th District Court
Walker
County, Texas
Trial
Court Cause No. 21,693-C
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from an order of dismissal signed July 30,
2002.  The notice of appeal was filed on
August 5, 2002.  To date, the filing fee
of $125.00 has not been paid.  No proper
affidavit of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
October 10, 2002, the Court issued an order stating that unless appellant paid
the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of October 10, 2002.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  All pending motions are denied as moot.
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed October 31, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).